Citation Nr: 0512963	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  97-27 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
30 percent for residuals of a cervical spine sprain.

2.  Entitlement to an increased (compensable) evaluation for 
laceration of the right wrist and third and fourth fingers.

3.  Entitlement to service connection for residuals of a 
cervical spine fracture.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
August 1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 1996 and May 1998 rating decisions of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In the November 1996 rating decision, the RO 
granted service connection for residuals of a cervical spine 
sprain and assigned a 30 percent evaluation, effective 
November 13, 1995, and denied service connection for 
residuals of a cervical spine fracture.  In the May 1998 
rating decision, the RO continued the noncompensable 
evaluation for laceration of the right wrist and third and 
fourth fingers, denied an effective date earlier than 
November 13, 1995, for the grant of service connection for 
residuals of a cervical spine sprain, and determined that 
there was no clear and unmistakable error in the January 1955 
rating decision, which denied service connection for a 
cervical spine disorder.

In February 2001, the Board (1) denied an initial evaluation 
in excess of 30 percent for residuals of a cervical spine 
sprain; (2) denied a compensable evaluation for laceration of 
the right wrist and third and fourth fingers; (3) denied 
service connection for residuals of cervical spine fracture; 
(4) determined that the January 1955 rating decision denying 
service connection for a cervical spine disorder was not 
clearly and unmistakably erroneous; and (5) granted an 
effective date of March 18, 1992, and no earlier, for the 
grant of service connection for residuals of a cervical spine 
sprain.  

The veteran appealed the February 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2003 Order, the Court vacated the February 2001 
Board decision and remanded the issues for compliance with 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA).  Specifically, the Court 
stated that the veteran had not been properly notified of the 
evidence necessary to substantiate his claims nor had he been 
properly notified of which evidence the Secretary would seek 
to obtain and which evidence the veteran would be expected to 
obtain.  In February 2003, the Secretary of VA filed a motion 
for clarification of the January 2003 Order, noting that the 
Court's applicable precedent had established that the VCAA 
does not apply to a claim for clear and unmistakable error.  
Specifically, the Secretary stated that one of the issues in 
the February 2001 Board decision involved clear and 
unmistakable error and questioned whether such issue was 
intended to be vacated and remanded to the Board for 
compliance with the VCAA.  In March 2003, the Court revoked 
the January 2003 Order, determining that the veteran had 
abandoned his claim for clear and unmistakable error, and 
issued a new order, stating the following:

ORDERED that that part of the February 
20, 2001, Board decision denying a 
disability rating greater than 30% for 
residuals of a cervical spine sprain; 
denying a compensable disability rating 
for lacerations of the right wrist and 
third and fourth fingers; and denying 
service connection for residuals of a 
cervical spine fracture is VACATED and 
those matters are REMANDED to the Board 
for readjudication.  

(Capitals in original.)

Initially, the Board notes that in a December 2003 
submission, the veteran listed the issue of entitlement to an 
earlier effective date for the grant of service connection 
for residuals of a cervical spine sprain as being currently 
before the Board.  The Board disagrees with the listing of 
this issue.  The March 2003 Court Order lists the issues that 
were vacated in the February 2001 Board decision, which 
included only those issues listed on the title page of this 
decision.  See above quotation from the March 2003 Order.  
The March 2003 Court Order did not vacate that part of the 
February 2001 Board decision denying an effective date 
earlier than March 18, 1992, for the grant of service 
connection for residuals of a cervical spine sprain.  
Therefore, the Board finds that such issue is not properly 
before the Board, as it is required by the law-of-the-case 
doctrine to comply with a Court order, and the Court order 
did not vacate the part of the February 2001 decision that 
denied an effective date earlier than March 18, 1992, for the 
grant of service connection for residuals of a cervical spine 
sprain.  See Browder v. Brown, 5 Vet. App. 268, 270 (1993) 
(once a matter has been decided by an appellate court, the 
lower tribunal "is without power to do anything which is 
contrary to either the letter or spirit of the mandate 
construed in light of the opinion of the court deciding the 
case." (quoting City of Cleveland v. Federal Power 
Commission, 182 U.S. App. D.C. 346, 561 F.2d 344, 346 (D.C. 
Cir. 1977))).  Thus, the Board will not reconsider the 
earlier effective date claim.

In January 2004, the Board remanded the claims for additional 
development and adjudicative action.  The Board requested 
that the RO adjudicate a claim for service connection for 
headaches as being secondary to the service-connected 
residuals of a cervical spine sprain.  In an October 2004 
rating decision, the RO granted service connection for 
headaches and assigned a noncompensable evaluation, effective 
May 10, 1996.  There has been no notice of disagreement, 
statement of the case, or substantive appeal addressing any 
downstream issue, and therefore it is not part of the current 
appellate review.  See 38 C.F.R. § 20.200 (2004) (appeal 
before Board consists of timely filed notice of disagreement 
in writing, and after the issuance of a statement of the 
case, a substantive appeal).

The case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  Residuals of a cervical spine sprain are manifested by no 
more than severe limitation of motion and no neurological 
symptoms.  

2.  Laceration of the right wrist and third and fourth 
fingers is manifested by a scar, which is not tender and 
painful, poorly nourished or ulcerated, superficial and 
unstable, and does not limit the function of the part 
affected.  

3.  The evidence of record does not establish that the 
veteran sustained a fracture to the cervical spine in 
service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
30 percent for residuals of a cervical spine sprain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5290 (2004).

2.  The criteria for a compensable evaluation for laceration 
of the right wrist and third and fourth fingers have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2004).

3.  Residuals of a cervical spine fracture were not incurred 
in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the veteran has in his possession pertaining to 
the claim.  

In the instant case, VA has notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claims for increased evaluations for 
residuals of a cervical spine sprain and laceration of the 
right wrist and third and fourth fingers and for service 
connection for residuals of a fracture to the cervical spine 
in a March 2004 letter.  VA informed the veteran that in 
order to establish increased evaluations for the service-
connected disabilities, the evidence would need to show that 
his disabilities were worse than what the current evaluations 
contemplated.  Regarding the claim for service connection, VA 
told him that in order to establish a claim for service 
connection, he would need to bring forth evidence of a 
disease or injury in service, a current disability, and a 
relationship between the current disability and service.  VA 
noted that evidence of a current disability and of a 
relationship between the current disability and service was 
usually shown by medical evidence. 

The letter also notified the veteran that VA was responsible 
for getting relevant records held by any federal agency, 
which included service medical records or other military 
records, and medical records at VA hospitals.  VA also told 
the veteran that on his behalf, it would make reasonable 
efforts to obtain any relevant records not held by a federal 
agency, which could include records from state or local 
governments, private doctors and hospitals, and current or 
former employers.  VA noted that in order to obtain any 
records, the veteran would need to provide it with enough 
information about the records so that VA could request them 
from the person or agency who had them.  Finally, VA told the 
veteran, "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
the information or evidence is in your possession, please 
send it to us."  

Additionally, VA has notified the veteran the reasons why 
increased evaluations cannot be granted and why service 
connection for residuals of a fracture to the cervical spine 
cannot be granted in the rating decisions on appeal, the 
statements of the case, the supplemental statements of the 
case, and the February 2001 Board decision.  The October 1999 
statement of the case and the October 2004 supplemental 
statement of the case also fully provided the laws and 
regulations pertaining to entitlement to the benefits sought.  
The duty to notify the veteran has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.

The Board recognizes that the VCAA notice sent to the veteran 
was subsequent to the rating decisions which gave rise to 
this appeal; however, the Board finds no prejudice to the 
veteran.  First, the veteran's claims were submitted in 1995 
and 1997, which was prior to the enactment of the VCAA and 
therefore a VCAA letter could not have been sent prior to the 
issuance of the rating decisions on appeal.  Regardless, the 
veteran was adequately furnished with the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence in connection with his claim.  
Any error resulting from VCAA notice subsequent to the 
initial rating decision was harmless error, as it pertains to 
this issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claims.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review of these claims for further notice of VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained both private medical 
records and VA medical records.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating the claim.  Following the issuance of 
the March 2004 VCAA letter and the October 2004 supplemental 
statement of the case, neither the veteran nor his 
representative has stated that there are any additional 
records.  

The veteran has been examined in connection with his claims 
for increased evaluations.  He has not been given an 
examination, per se, for the claim for service connection for 
residuals of a fracture to the cervical spine (he is service-
connected for residuals of a cervical spine sprain and has 
been examined for that disability).  However, an examination 
was not necessary to make a decision on this claim.  
Specifically, under the new law, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the competent evidence does not indicate 
that the veteran has a current disability that is associated 
with residuals of a fracture to the cervical spine.  Stated 
differently, the Board has determined, which will be 
discussed below, that the veteran did not sustain a fracture 
to the cervical spine in service.  Therefore he cannot bring 
forth competent evidence of a current disability and does not 
meet the criteria for a required examination.  Id.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  



II.  Factual Background

Service medical records show that in August 1943, the veteran 
was admitted to hospitalization with a provisional diagnosis 
of fractured cervical vertebrae.  The following day a 
notation was made that x-rays showed a fracture of the third 
cervical vertebrae.  X-rays taken on August 29, 1943 showed 
no evidence of bone or joint pathology.

In a September 1943 letter, the Chief of the Orthopedic 
Section stated that the veteran had been admitted on August 
23, 1943 with a diagnosis of "fracture, comminuted, simple, 
complete, spinous process third cervical vertebra," which 
had been incurred when struck in the head by another soldier 
while the veteran was swimming.  He stated that clinical and 
x-ray examinations failed to confirm the transfer diagnosis 
and that the correct final diagnosis was severe strain of the 
interspinous ligaments of the cervical spine.  The chief 
stated that the veteran had made a complete recovery from 
this injury and was physically fit for general military 
service.  He added that it was anticipated there would be no 
permanent disability that would result from this injury.  
Finally, he stated the veteran had appeared on August 30, 
1943, before an Officer's Disposition Board, at which time, 
he was recommended to return to duty.  

In July 1945, the veteran was injured in a jeep accident.  He 
sustained a laceration to the right wrist and third and fifth 
fingers.  The examiner noted that the veteran's tendons and 
nerves were intact and that the wrist needed three silk 
sutures.

The report of physical examination, dated in June 1947, 
showed a history of a fracture to the third cervical 
vertebrae in August 1943.  Clinical evaluation of the bones, 
joints, and muscles was normal.

An April 1954 VA outpatient treatment report shows the 
veteran gave a history of a fractured cervical spine while in 
service.  He complained of occipital headaches since then, 
which were gradually getting worse.  The veteran stated that 
the last attack had been three weeks prior.  The examiner 
stated that the veteran needed an orthopedic and neurological 
examination, which he was unable to give at that location.

A VA Form 10-P-10, an application for hospital treatment or 
domiciliary care, received in April 1954, shows the examiner 
stated that the veteran complained of headaches, which had 
started to get worse.  The examiner noted a history of a 
fracture to the cervical spine in 1943.  The diagnosis was 
headaches.

In November 1954, the veteran filed an original claim for 
service connection for, inter alia, "residuals of broken 
neck."

In a November 1954 private medical record, the examiner 
stated the veteran had received a fracture of the C3 vertebra 
in service.  He stated he had treated the veteran since 
August 1952 for intermittent neck pain.

In a January 1955 rating decision, the RO denied service 
connection for residuals of a broken neck.  The RO stated the 
veteran had been admitted to the hospital on August 22, 1943, 
with a diagnosis of a simple fracture of the spinous process 
at C3.  It noted that x-ray studies had failed to show 
evidence of bone or joint pathology and that the diagnosis 
had been changed to a sprain of the interspinous ligaments of 
the cervical spine.  The RO stated the separation examination 
was entirely negative as to complaints related to the 
cervical spine condition.  It noted the veteran now alleged 
headaches as a result of the cervical spine injury.

The RO determined that there was an absence of showing of 
chronicity and continuity of symptoms over an eight-year 
period and that the last examination at separation had not 
shown any residuals.  Therefore, service connection for 
residuals of a cervical spine injury was denied.  The RO 
granted service connection for healed laceration of the right 
wrist and third and fourth fingers and assigned a 
noncompensable evaluation, effective November 9, 1954.

A May 1995 VA x-ray report of the cervical spine shows 
osteoporosis.  The radiologist stated that there was 
degenerative disc disease at the level of C5-C6 and impinged 
intervertebral foramen bilaterally at the level of C3-C4.

On November 13, 1995, the veteran submitted a petition to 
reopen his claim for service connection for his inservice 
neck injury in August 1943.

A March 1996 private x-ray of the cervical spine showed 
degenerative changes at numerous levels.  The examiner noted 
there was no evidence of fracture or subluxation present.

A March 1996 private CT scan of the cervical spine revealed 
no significant disc bulge or focal herniated nucleus pulposus 
at any level.  Hypertrophic changes were seen at various 
levels.

In an August 1996 letter, a private physician stated the 
veteran had come to see him about problems he was having with 
his neck.  The physician stated he had reviewed the veteran's 
service medical records, which showed that x-rays taken of 
the cervical spine had indicated a fracture of the third 
cervical spinous process and that further evaluation 
indicated there was no fracture.  The physician noted that 
the actual films were not available to review to determine 
whether there was a fracture or not.  He stated the veteran's 
current disability involved significant decrease in his range 
of motion, which he approximated at 50 percent with rotation.  
The physician stated the veteran had "very limited" 
extension of 20 to 30 percent of normal.  He noted there were 
no radicular complaints at that time.

The physician stated that x-rays taken in the last several 
years had shown osteoarthritis.  He stated it was his opinion 
that the finding of osteoarthritis in the cervical spine was 
consistent with the development of a post-traumatic injury 
the veteran had sustained in 1943.

In August 1996, the veteran presented oral testimony before a 
Hearing Officer at the RO.  The veteran described the August 
1943 accident.  He stated that a soldier had dove into a pool 
and struck the veteran on the head.  The veteran stated he 
did not lose consciousness.  He stated that when x-rays were 
taken on August 23, 1943, it showed he had fractured his 
neck.  The veteran testified that his diagnosis was changed 
from fracture to sprain so he could fly in the war against 
Germany and Italy.  He stated he was able to fly as a result 
of the change in the diagnosis.  The veteran stated his neck 
still bothered him and that it hurt for him to move his neck 
in any direction.  He asserted that x-rays taken in August 
1945 showed a fracture of the cervical spine.  The veteran 
testified he had problems with his range of motion in his 
cervical spine.  He noted that he especially had problems 
when the weather would change.  The veteran stated he had 
constant pain in his neck and noted that his main problem was 
limited range of motion.

A September 1996 VA examination report shows the examiner 
stated that the veteran had a gentle kyphosis with a head-
forward position which required him to be in constant 
cervical extension to look straight ahead.  The examiner 
stated the range of motion appeared to be "severely 
limited."  Flexion was 20 degrees, extension was 20 degrees, 
left and right lateral flexion was 20 degrees, rotation to 
the left was 15 degrees, and rotation to the right was 
30 degrees.  The examiner noted that the veteran had 
decreased range of motion throughout the cervical spine.  
Musculature of the back was diminished throughout 
symmetrically.  The examiner stated that movement of the 
veteran's cervical spine was somewhat painful in appearance 
and slow throughout.  He noted there was no evidence of 
neurological involvement.  The diagnosis was markedly 
decreased cervical range of motion status post severe sprain 
or possible fracture in 1943.

In a November 1996 rating decision, the RO determined the 
veteran had submitted new and material evidence to reopen the 
claim for service connection for residuals of a cervical 
spine sprain and granted service connection for such, 
assigning a 30 percent evaluation, effective November 13, 
1995.

An April 1997 VA outpatient treatment report shows the 
veteran reported a loss of strength in his right wrist.  He 
noted this had occurred approximately four to five years 
prior.  The veteran stated he had fractured his right distal 
radius in October 1988.  The examiner stated that the veteran 
could move all of his fingers and his wrist well.  He noted 
the veteran had some reduction of mobility.  There were no 
signs of carpal tunnel syndrome.  The examiner noted there 
were minor differences in sharpness when testing with a 
pinwheel, but not enough upon which to base a conclusion.  He 
stated x-rays taken in February 1997 showed minor 
degenerative changes.  The diagnosis was arthrosis of the 
radiocarpal joint.  

An October 1997 VA examination report shows the veteran 
reported the injury to his right wrist he had sustained in 
service and stated his grip strength had gotten worse.  He 
reported he would get mild swelling about 75 percent of the 
time.  The examiner noted that the veteran had a two-inch 
long scar in the distal one-third of the forearm on the 
dorsal aspect, which was in a curvilinear fashion.  The 
examiner stated that the scar was slightly hypopigmented.  
There was no adherence or herniation.  He noted that the 
veteran's third finger was slightly swollen.  The examiner 
stated that the veteran reported the scar was painful when he 
would do pulling activities and when doing palmar flexion or 
dorsiflexion.  He stated that the veteran had limitation of 
function in grasping nuts and bolts and in pulling and 
bending activities.  The relevant diagnosis was residuals of 
the laceration of the right forearm up to the wrist with 
limitation in activities involving grasp, pulling, and 
bending.

A January 1998 VA treatment record shows the veteran was 
issued a cervical collar.  A February 1998 VA outpatient 
treatment report shows the veteran reported he no longer had 
a cervical collar and stated he was doing very well.  He 
added he had no problem with his neck.  The assessment was 
degenerative joint disease.

A June 1998 private magnetic resonance imaging (MRI) scan 
shows mild to moderate degree of narrowing of the spinal 
canal at the C3-C4 level secondary to some hypertrophic 
osteophyte formation.  There was no significant cord 
compression.  Additionally, there was mild narrowing of the 
right and left neuroforamina at the C3-C4 level secondary to 
hypertrophic bony changes.

A July 1998 private medical record shows the veteran 
complained of persistence in neck pain.  He denied any 
radiation into his arms, but stated the pain radiated to his 
scalp.  Physical examination revealed a "slight" decrease 
in range of neck motion in all directions secondary to pain.  
Dr. S. stated alignment was acceptable.  Spasms were present 
to "a very mild degree" over the C3-C4 region.  The veteran 
had 5/5 motor strength in all groups, and there were no 
deficits appreciated.  The veteran's sensation was intact to 
all modalities, and reflexes were 1+ throughout.  

An August 1998 private myelogram of the cervical spine 
revealed interbody fusion between C4 and C6.  There was 
evidence of disc bulging and/or osteophyte at C3-C4 with some 
posterior lateral narrowing bilaterally at C4.  A post 
myelogram CT scan revealed multi-level spondylosis and 
prominent posterior osteophytic ridging bilaterally.  There 
was mild bilateral lateral recess narrowing with hypertrophic 
facette changes.

In October 1998, the veteran presented oral testimony before 
a Hearing Officer at the RO.  The veteran repeated the story 
that the diagnosis was changed from a fracture to a sprain so 
that he could continue flying in service.  He asserted he 
wanted his service-connected disability to be reclassified as 
residuals of a cervical spine fracture, as that was what 
happened to his neck in service.  The veteran testified he 
had been told by his private physician, Dr. S. that there was 
an area of his cervical spine that looked "like a break" to 
him.  The veteran complained that he never had a separation 
examination.  He noted he filed his first claim for service 
connection for his neck in November 1954, which date he 
asserted should be the effective date of the grant of service 
connection for the service-connected residuals of a cervical 
spine sprain.  The veteran stated he felt that the VA had 
processed his claim without complete evidence in the January 
1955 rating decision.  

The veteran stated he had a lot of pain in his neck area and 
would develop headaches.  He stated he had some numbness in 
his arms and hands.  He noted he would take medication for 
his neck pain approximately twice daily.  The veteran was 
unable to specify the number of times per month that he got 
flare-ups in his neck.  He noted he sometimes wore a neck 
brace.  The veteran stated he had learned what he could and 
could not do as a result of his neck pain.  He stated he felt 
he was more than just 30 percent disabled.  As to the 
laceration, the veteran stated at the time it happened, it 
had almost paralyzed his wrist.  He noted he had a lack of 
grip strength and weakness.  The veteran stated he was once 
evaluated as 10 percent disabling as to this service-
connected disability.  He stated that the scar did not hurt. 

An October 1998 private treatment report shows Dr. S. 
reported the veteran had a fusion between C4-C6.

A December 1998 VA spine examination report shows the veteran 
complained of intermittent pain in his neck with some 
weakness and considerable stiffness.  He also reported 
fatigability and a lack of endurance in his neck.  The 
veteran stated he took Tylenol for his pain.  He denied any 
flare-ups of the pain.  The examiner noted the veteran was 
unable to lift or bend and had to be careful getting up, as 
he would get dizzy if he got up quickly.  Physical 
examination revealed tenderness over the cervical spine with 
some kyphotic deformity.  There was no swelling, redness, or 
warmth.  There was some evidence of painful motion, 
paravertebral muscle spasm, and weakness in the neck.  
Flexion was to 25 degrees, extension was to 15 degrees, 
lateral flexion was to 10 degrees bilaterally, and rotation 
was to 40 degrees bilaterally.  The examiner stated there 
were no focal neurological deficits.  The examiner noted he 
reviewed a January 1998 x-ray, which showed degenerative 
spurring and calcification of the anterior longitudinal 
ligament with osteophytes anteriorly and degenerative disc 
disease at C5-C6.

A December 1998 scars examination report shows the veteran 
reported having a poor grip in his right hand.  The examiner 
stated that the scar was four inches and curved on the dorsum 
of the right wrist.  He noted the scar was well healed.  
There was no tenderness in the scar, and no adherence.  The 
texture was reported to be normal.  The examiner stated there 
was no ulceration, breakdown of the skin, or elevation or 
depression of the scar.  There was minimal underlying tissue 
loss, but no inflammation, edema, or keloid formation.  The 
examiner stated the scar did not cause disfigurement.  He 
added there was no evidence of limitation of function by the 
scar.  The diagnosis was past laceration of the right wrist 
and third and fourth fingers with a residual scar.

In October 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  He testified he 
felt that the November 1995 rating decision, which granted 
him service connection for residuals of a cervical spine 
sprain was incorrect in that it misdiagnosed him as having 
residuals of a sprain instead of a fracture.  The veteran's 
representative pointed out that when the veteran submitted 
his original claim for service connection for a cervical 
spine disorder, there were two medical statements of record.  
He noted that one of the examiners recommended that the 
veteran undergo neurological and orthopedic examinations.  
The veteran asserted he was told in service that he had 
broken his neck and that his service medical records 
substantiated such.  The veteran stated he had problems with 
moving his neck and that he could not swim on his stomach 
because he could not turn his head enough.  He noted he would 
take Tylenol when he experienced pain, and that he had a good 
response with it.  The veteran stated he had pain whenever he 
moved his neck and that flare-ups would reduce his range of 
motion more.  He stated he wore a neck brace occasionally.  
The veteran stated his activities were very limited due to 
his neck pain and that he felt he was more than 30 percent 
disabled because of his service-connected cervical spine 
disorder.  He stated he was receiving treatment at VA 
approximately every six months.

The veteran stated he wanted his service-connected disability 
reclassified to reflect he had sustained a fracture in 
service because that was what he had sustained in service-
not a cervical strain.  He noted it had been changed in 
service so that he could get back into flying school.  The 
veteran stated that his separation examination showed he had 
sustained a fracture.  As to his laceration, the veteran 
stated it would still cause him a "little trouble."  When 
he stated this, he pointed to the medial side of his arm just 
above the wrist.  The veteran described his hand as weak and 
noted he had limitation of motion of the right wrist.  

A May 2002 VA examination report shows that the veteran 
reported having a history of chronic neck pain, which had 
begun in 1943, when he sustained an injury in service.  He 
stated that the pain had gotten worse over the years and that 
he currently experienced constant pain in the posterior neck 
with increased discomfort with prolonged sitting and with 
exposure to cold temperatures.  The examiner stated the 
veteran used over-the-counter medications for treatment of 
his pain.  When asked to estimate what extent the veteran's 
flare-ups resulted in additional limitation of motion or 
functional impairment, the examiner stated he was unable to 
estimate.  The examiner noted that the veteran's disability 
did not "significantly adversely affect his normal 
occupational or daily activities."  He also noted that 
January 1998 x-rays showed degenerative disc disease and 
degenerative joint disease of the cervical spine.  

Upon physical examination, there was evidence of discomfort 
during range of motion testing.  Flexion was from 0 to 
30 degrees, extension was from 0 to 20 degrees, rotation was 
from 0 to 30 degrees, bilaterally, and lateral flexion was 
from 0 to 15 degrees, bilaterally.  When asked to state to 
what extent and in which degree the range of motion or spinal 
function was additionally limited by pain, the examiner 
stated there was limitation of mobility and function as had 
been stated previously in the examination report and that 
there was no evidence of fatigue, weakness, or lack of 
endurance.  There was no evidence of spasm, weakness, or 
tenderness.  There was evidence of mild to moderate kyphosis 
of the upper back and neck.  The examiner stated the 
musculature of the back was symmetrical, well developed, and 
with good strength and muscle tone.  Vibratory and 
proprioception were intact.  Deep tendon reflexes were 1+/4 
and were symmetrical.  He entered a diagnosis of degenerative 
joint disease and degenerative disc disease of the cervical 
spine.

A May 2002 VA outpatient treatment report shows that the 
veteran reported that his neck hurt.  He stated that Tylenol 
was able to take away his pain and stated he did not need 
stronger medication.  

A March 2003 VA examination report shows that the examiner 
noted the claims file was not available.  He stated that the 
veteran reported he had sustained a fracture to his cervical 
third vertebra while in service.  The veteran reported a 
dull, constant pain but without any radiation.  The veteran 
described the intensity of the pain as a 6 to 7/10 and stated 
weather would aggravate it.  The veteran stated he was on 
Tylenol with little relief.  He denied periods of flare-up.  
When asked to describe associated features or symptoms, such 
as numbness and weakness, the examiner stated there were no 
associated features.  Regarding functional assessment, the 
examiner stated that the veteran related that his disability 
affected him in his daily activities, which were very slow 
paced due to advancing age.  The examiner stated the cervical 
spine was symmetrical in appearance.  He stated the veteran 
could flex to 30 degrees with pain, extend to 30 degrees with 
pain, lateral flex to 15 degrees to the left and 20 degrees 
to the right, which he stated was painful.  The examiner 
opined that there were no additional limitations of pain, 
fatigue, weakness, or lack of endurance with repetitive use.  
He stated there were no cervical muscle spasms, but that pain 
was observed during range of motion.  Muscle strength was 5+.  
The veteran's sensory examination was intact to pinprick, 
there was no muscular atrophy, and reflexes were symmetrical.  
The examiner stated there were no neurological effects.  When 
asked about intervertebral disc syndrome, the examiner stated 
"Not applicable."  The diagnosis was residuals of an old C-
3 fracture.  The examiner noted that x-rays showed minimal 
reverse displacement of C3 on C4 with degenerative joint 
disease changes at C4 through C6.

A May 2003 VA outpatient treatment report shows that the 
veteran had 4+/5 strength in the right and left upper 
extremities.  

A March 2004 VA "scars" examination report shows the 
examiner had an opportunity to review the veteran's file, 
including the history of the veteran's laceration of the 
right wrist and fingers in service.  The veteran reported he 
had poor grip in his right hand and had problems writing.  He 
also complained of pain on the dorsum of the right wrist and 
stiffness in his fingers.  The examiner stated there was a 
barely-visible, well-healed scar on the dorsum of the right 
wrist, which was about 2 inches long.  It was oblique and 
situated on the lateral aspect of the dorsum of the right 
wrist.  There was some bony tenderness on the distal end of 
the right radius, but no tenderness over the scar.  There was 
no adherence to the underlying tissue, and the texture of the 
scar was normal.  There was no ulceration or breakdown of the 
skin, nor elevation or depression of the scar.  The examiner 
stated there was no evidence of underlying tissue loss or of 
inflammation, edema, or keloid formation.  The color of the 
scar was the same as the surrounding skin.  The examiner 
stated there was no evidence of limitation of function of the 
wrist or fingers due to the scar.  The diagnosis was a well-
healed, stable scar on the right wrist.  

A March 2004 VA "hand" examination report shows that the 
examiner had an opportunity to review the veteran's medical 
records.  The veteran complained of some pain and stiffness 
on the right wrist and fingers, particularly when writing and 
doing strenuous activity.  There were no flare-ups.  The 
veteran had a well-healed oblique scar on the dorsum of the 
right wrist.  The scar was nontender and superficial.  Range 
of motion of the right wrist was noted to be "slightly 
diminished," and the examiner reported the range of motion 
of the wrist.  There were no neurological deficits in the 
fingers.  Examination of the fingers showed full range of 
motion.  The examiner stated the veteran had some diminished 
grasp in the hand and fingers.  Range of motion of all the 
fingers was 90/90 degrees at the metacarpophalangeal joints, 
proximal interphalangeal joints were 120/120 degrees, and 
distal interphalangeal joints were 80/80 degrees.  He had 
full range of motion of the thumb of the right hand and was 
able to approximate the tips of all fingers to the median 
palmar crease.  As to anatomical defects and functional 
defects, the examiner stated that there were none related to 
the scar.  There was no additional limitation by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  Diagnosis was status post laceration of the right 
wrist.  The examiner stated the following, in part: 

[The veteran's] above[-]mentioned 
condition in [the] wrist and hand does 
not appear to be beyond [the] natural 
progression which would have occurred 
whether or not he had [a] laceration.  It 
is less likely than not that the 
veteran's current pain and stiffness in 
the fingers and right wrist are related 
to the laceration of the right wrist and 
fingers.  

A March 2004 "neurological disorder" examination report 
shows the veteran reported pain in the back of his neck, 
spreading to the top of the head.  Physical examination 
revealed marked tenderness on the back of the neck with 
paraspinal spasm.  Range of motion of the cervical spine was 
"markedly diminished."  The examiner stated that flexion 
was to 10 degrees out of 45 degrees, extension was to 
10 degrees out of 45 degrees, lateral flexion was to 
20 degrees out of 45 degrees, and rotation was to 40 degrees 
out of 80 degrees.  There were no neurological deficits in 
the upper extremities.  There was normal sensations, motor 
power, and deep tendon reflexes all over.  A September 2004 
VA hand examination resulted in a diagnosis of scars of the 
right wrist and right third finger that do not disable the 
veteran or cause him any pain.

III.  Criteria & Analysis

A.  Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
residuals of a cervical spine sprain.  This matter, 
therefore, is to be distinguished from one in which a claim 
for an increased rating of a disability has been filed after 
a grant of service connection, such as the veteran's claim 
for an increased evaluation for laceration of the right wrist 
and third and fourth fingers.  The Court has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern.  See Fenderson v. West, 12 
Vet. App. 119, 26 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)).  As to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date of the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. at 55.



1.  Residuals of a cervical spine sprain

The veteran claims that he warrants an evaluation in excess 
of 30 percent for his cervical spine disability.  He stated 
that his range of motion is so limited that he should receive 
a 40 percent evaluation.  

During the pendency of this appeal, regulatory changes 
amended the criteria for evaluating diseases or injuries of 
the spine in September 2002 and again in September 2003.  The 
Board notes that when a regulation changes during the 
pendency of a claim for VA benefits and the regulation 
substantively affects the claim, the claimant is entitled to 
resolution of his claim under the version of the regulation 
that is most advantageous to him.  In VAOPGCPREC 3-2000 
(April 2003), VA's General Counsel held that when a provision 
of the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  Id.  

Under Diagnostic Code 5287, favorable ankylosis of the 
cervical spine warrants a 30 percent evaluation, and 
unfavorable ankylosis warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5287 (2002).  

Under Diagnostic Code 5290, slight limitation of motion of 
the cervical spine warrants a 10 percent evaluation, moderate 
limitation of motion warrants a 20 percent evaluation, and 
severe limitation of motion warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

Under Diagnostic Code 5293, mild intervertebral disc syndrome 
warrants a 10 percent evaluation, moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent rating.  Id.

As of September 2002, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  This criteria based on 
incapacitating episodes did not change in September 2003, but 
the cite changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  
The Board will use the most current citation.  

With incapacitating episodes having a 
total duration of at least 6 weeks 
during the past 12 months - 60 percent 
disabling.

With incapacitating episodes having a 
total duration of at least 4 weeks but 
less than 6 weeks during the past 
12 months - 40 percent disabling.

With incapacitating episodes having a 
total duration of at least 2 weeks but 
less than 4 weeks during the past 
12 months - 20 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  For purposes 
of evaluations under 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note (1).  "Chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Id.  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Id. at Note (2).  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.

As of September 2003, the criteria for diseases and injuries 
of the spine are as follows, in part:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
cervical spine - 40 percent disabling.  

Forward flexion of the cervical spine 
15 degrees or less; or favorable 
ankylosis of the entire cervical spine - 
30 percent disabling.

Forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees; or the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis 
- 20 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).  

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  See id. at Note 
(1).  The combined range of motion of the cervical spine is 
340 degrees.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for residuals of a 
cervical spine sprain.  The Board notes that the evidence of 
record has not demonstrated that the veteran's cervical spine 
is either favorably or unfavorably ankylosed, even by 
analogy, and thus Diagnostic Code 5287 is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5287 
(2002).

The veteran is at the maximum evaluation under Diagnostic 
Code 5290, which contemplates severe limitation of motion of 
the cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002).  Therefore, an initial evaluation in excess of 
30 percent is not available under Diagnostic Code 5290.  Id.  
As to an evaluation under Diagnostic Code 5293, the evidence 
has established that the veteran has cervical disc disease, 
which would warrant consideration of an increased evaluation 
under Diagnostic Code 5293.  See 38 C.F.R. Part 4, Diagnostic 
Code 5293.  However, the Board finds that under that 
Diagnostic Code, only a 20 percent evaluation would be 
warranted.  Initially, the veteran denied radicular symptoms 
into his arms.  When he reported any radiculopathy, he 
described it as minimal.  Muscle spasms have been reported by 
medical professionals, but not to the extent that would 
warrant any more than a 20 percent evaluation under 
Diagnostic Code 5293.  See id.  The preponderance of the 
evidence establishes no muscle spasm.  For example, in the 
December 1998 examination report, the examiner found muscle 
spasms, but in the May 2002 and March 2003 examination 
reports, both examiners found no muscle spasm in the cervical 
spine.  Even accepting that the veteran has muscle spasms, 
that finding alone would not establish that the veteran's 
disability meets the criteria for a 40 percent evaluation 
under Diagnostic Code 5293.  

The veteran has stated that his flare-ups from his neck 
affect his range of motion.  The veteran does not have 
manifestations related to his service-connected residuals of 
a cervical spine sprain consistent with either severe or 
pronounced intervertebral disc syndrome.  See id.  
Specifically, the majority of examiners have determined that 
the veteran does not have any neurological involvement.  For 
example, in the September 1996 VA examination report, the 
examiner stated there was no evidence of neurological 
involvement.  In a July 1998 private medical record, Dr. S. 
stated that the veteran's sensation was intact to all 
modalities and reflexes were 1+ throughout.  In the December 
1998 VA examination report, the examiner stated that there 
were no focal neurological deficits.  In the March 2003 VA 
examination report, the examiner stated there were no 
neurological deficits.  Thus, the Board finds that the 
preponderance of the evidence reveals that the veteran's 
residuals of a cervical spine sprain are no more than 30 
percent disabling under Diagnostic Code 5293.

Considering the veteran's disability under the amended 
criteria addressing intervertebral disc syndrome, the Board 
notes that the veteran has not alleged that he has ever had 
an incapacitating episode associated with his cervical spine 
disability.  He has stated that he has extreme pain and 
limited motion, but has never stated during his three 
hearings before VA, when being examined for his service-
connected disability, or in statements he has submitted to VA 
that he has required bed rest that had been prescribed by a 
physician.  Therefore, that part of Diagnostic Code 5243 
would not be applicable.  Under that Diagnostic Code, 
orthopedic symptoms are evaluated separately from the 
neurological symptoms.  As stated above, the preponderance of 
the evidence is against a finding that the veteran has any 
neurological symptoms associated with his residuals of a 
cervical spine sprain.  Therefore, there is no need to 
evaluate the veteran's disability under this Diagnostic Code, 
as it would not assist him in an evaluation in excess of 
30 percent.  

Considering the amended criteria, the veteran's range of 
motion has varied throughout the appeal period, however, even 
at its most limited motion, an evaluation in excess of 
30 percent would not be warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004).  The 40 percent evaluation 
contemplates unfavorable ankylosis of the entire cervical 
spine, which the veteran clearly does not have.  Id.  Under 
the 30 percent evaluation, forward flexion of the cervical 
spine is contemplated to be 15 degrees or less.  The Board 
notes that whenever the veteran's range of motion has been 
reported, his flexion of the cervical spine was predominantly 
more than 15 degrees.  In fact, only one medical record 
during the appeal period, which covers from 1996 to 2003, 
shows that it was less than 15 degrees.  Therefore, the 
veteran would not warrant an evaluation in excess of 
30 percent under the amended criteria, and, in fact, would 
warrant only a 20 percent evaluation.  Id.  Thus, the former 
criteria is more favorable to the veteran's claim; however, 
such does not affect the veteran's current 30 percent 
evaluation, as a disability rating in effect at the time the 
rating schedule is revised cannot be reduced due to a change 
in the rating schedule, unless the veteran's disability has 
shown an improvement.  Fugere v. Derwinski, 972 F.2d 331 
(Fed. Cir. 1992); 38 C.F.R. § 3.951(a) (2004).  Here, 
improvement has not been shown.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995).  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See id. (discussing 38 C.F.R. §§ 4.40, 4.45).  The 
veteran has complained of constant pain, which has been 
substantiated by medical professionals.  However, the Board 
finds that the veteran's complaint of constant pain is 
contemplated by the 30 percent evaluation.  See 38 C.F.R. § 
4.59.  The veteran has reported weakness and excess 
fatigability; however, the Board finds that such symptoms are 
contemplated by the 30 percent evaluation as well.  See 
38 C.F.R. §§ 4.40, 4.45.  In order for the veteran to receive 
an increased evaluation, he would need to have the functional 
equivalent of unfavorable ankylosis, severe or pronounced 
intervertebral disc syndrome, incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months, or have compensable neurological 
involvement.  

The Board is aware that the older examination reports do not 
address the DeLuca factors; however, the more recent 
examinations have addressed those factors.  In the May 2002 
examination report, the examiner stated that the veteran had 
limitation of mobility and function, but that there was no 
evidence of fatigue, weakness, or lack of endurance.  He 
added there was no evidence of weakness or tenderness.  He 
noted the veteran had good musculature of the back, which was 
symmetrical with good strength and muscle tone.  In the March 
2003 examination report, the examiner opined that there were 
no additional limitations of pain, fatigue, weakness, or lack 
of endurance with repetitive use.  Such findings establish 
that the veteran's residuals of a cervical spine sprain are 
no more than 30 percent disabling.  The evidence, including 
the veteran's statements and testimony, does not establish 
the presence of less motion than normal, excess fatigability, 
weakness, or incoordination to an extent that would warrant 
an increased evaluation based upon his functional impairment.  
The next higher evaluation contemplates ankylosis of the 
cervical spine.  There is no evidence in the claims file, 
including statements and testimony from the veteran, which 
would establish that the veteran's cervical spine is 
ankylosed, even by analogy.  

The Board further notes that in the March 2003 examination 
report, the examiner noted that the claims file was not 
available for him to review.  The Board does not find that 
such has prejudiced the veteran or caused this examination to 
be inadequate.  The purpose of that examiner was to determine 
the veteran's current symptoms associated with the service-
connected cervical spine disability.  That examination report 
addressed all the necessary factors to determine the current 
level of the veteran's disability, including those addressed 
in DeLuca.  Additionally, it must be noted that the veteran 
is at the maximum evaluation for limitation of motion of the 
cervical spine.  Thus, regardless of his medical history, an 
increased evaluation based upon limitation of motion is not 
available.  As pointed out above, neither the medical 
evidence nor the lay evidence, has established that the 
veteran's cervical spine is ankylosed.  Thus, the Board finds 
that the examiners' inability to review the veteran's claims 
file did not take away the probative value of the medical 
findings reported in the March 2003 examination report.  

The Board will address two of the veteran's arguments that he 
has made regarding this claim.  First, in a December 2004 
letter through his representative, he stated that the 
assignment of the 30 percent evaluation under the new 
criteria was incorrect for the following reason:

According to the General Rating Formula 
for Diseases and Injuries of the Spine, a 
40 percent evaluation is warranted if 
there is "unfavorable ankylosis of the 
entire cervical spine; or, forward 
flexion of the thoracolumbar spine 
30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine" (emphasis added).  As noted in 
Dr. P[] S[]'s VA examination report of 
March 11, 2003, [the veteran]'s range of 
motion was 30 degrees forward flexion 
with pain, 30 degrees extension with 
pain, 15 degrees to the left and 
20 degrees to the right side lateral 
flexion.  

Based upon the above, the medical 
evidence supports [the veteran]'s claim 
for an increased rating for his service[-
]connected cervical spine strain. . . .

The only criteria that would apply to the veteran's claim 
under the 40 percent evaluation is "unfavorable ankylosis of 
the entire cervical spine."  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  The remainder of the criteria in the 
40 percent evaluation addresses the thoracolumbar spine, 
which is not part of the veteran's service-connected 
disability, as his disability relates only to the cervical 
spine.  The range of motion addressed in the 40 percent 
evaluation is that only for the thoracolumbar spine.  The 
cervical spine would have to have no range of motion in an 
unfavorable position to fall under the 40 percent evaluation 
under the amended criteria.  See id.  The veteran is mistaken 
that the limitation of motion to 30 degrees is that of the 
cervical spine, as opposed to the thoracolumbar spine.  

Second, in his October 2001 brief to the Court, the veteran 
argued that the Board, in its February 2001 decision, had 
failed to address whether the veteran should be granted 
separate evaluations for arthritis and loss of motion of the 
cervical spine under the holding in Lichtenfels v. Derwinski, 
1 Vet. App. 484 (1991).  He stated the following, in part:

In the case of Lichtenfels[], this Court 
held that:

Read together, DC 5003 and § 4.59 thus 
state that painful motion of a major 
joint or groups caused by degenerative 
arthritis, where the arthritis is 
established by x-ray, is deemed to be 
limited motion and entitled to a minimum 
10 percent rating, per joint, combined 
under DC 5003, even though there is no 
actual limitation of motion.

Id. at 488.  See also Hicks v. Brown, 
8 Vet. App. 417, 420-21 (1995).  

As set forth above, the record contains 
[x]-ray evidence of arthritis in the 
appellant's cervical spine. [] Moreover, 
the record contains medical evidence 
objectively demonstrating the presence of 
pain.  Despite the above, the Board 
failed to consider whether the veteran is 
entitled to a separate rating under DC 
5003 for his arthritis, separate and 
apart from his loss of motion under DC 
5290. . . .

(Emphasis added.)

Under Diagnostic Code 5003, it states that degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2004).  It goes on to state the following:

When, however, the limitation of motion 
of the specific joint or joints is 
noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is 
for application for each such major joint 
or group of minor joints affected by 
limitation of motion, to be combined, not 
added under diagnostic code 5003. 

(Emphasis added.)

Therefore, if a veteran's service-connected disability is in 
receipt of a compensable evaluation for limitation of motion, 
the above wording does not apply to that service-connected 
disability.  This finding is consistent with the holding in 
Lichtenfels.  In that case, the veteran was service connected 
for arthritis of the lumbar spine.  However, there was no 
limitation of motion of the lumbar spine; rather, there was 
only painful motion of the lumbar spine.  The Court 
acknowledged that the first part of Diagnostic Code 5003 did 
not apply to the appellant's claim since she "ha[d] no 
actual limitation of motion."  Lichtenfels, 1 Vet. App. at 
488.  It stated, therefore, that the second part of 
Diagnostic Code 5003 applied, since the appellant's 
limitation of motion was noncompensable.  Id.  

The facts in this case are distinguishable from Lichtenfels.  
Specifically, the veteran in this case has limitation of 
motion of the cervical spine, which is compensable in degree.  
The holding in Lichtenfels would not apply to the facts in 
this case.  Additionally, a separate evaluation for arthritis 
based upon limitation of motion would clearly constitute 
pyramiding.  See 38 C.F.R. § 4.14 (2004) (The evaluation of 
the same disability or the same manifestation of a disability 
under different diagnostic codes is to be avoided when rating 
a service-connected disability).

The veteran is competent to report his symptoms; however, to 
the extent that he has described that his service-connected 
residuals of a cervical spine sprain are worse than is 
contemplated by the 30 percent evaluation, the medical 
findings do not support his contentions.  Even accepting the 
veteran's statements, an evaluation in excess of 30 percent 
is not warranted.  He clearly has severe limitation of motion 
of the cervical spine, but there is no evidence upon which to 
base a grant of a higher evaluation.  Taking the veteran's 
contentions into account and the medical findings, an initial 
evaluation in excess of 30 percent for residuals of a 
cervical spine sprain is not warranted.  The preponderance of 
the evidence is against his claim, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.

Accordingly, in view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.

2.  Laceration of the right wrist and third and fourth 
fingers

The veteran claims that he has lost some of his grip strength 
as a result of the service-connected laceration of the right 
wrist and third and fourth fingers.  

The Board notes that the veteran's service-connected 
disability is evaluated as a skin disorder related to the 
residual scar.  The criteria for evaluating skin disorders 
changed in August 2002, and therefore application of 
VAOPGCPREC 3-2000 is warranted.  

The service-connected laceration of the right wrist and third 
and fourth fingers has been evaluated as noncompensably 
disabling under 38 C.F.R. Part 4, Diagnostic Code 7805, which 
provides for scars to be rated based on limitation of the 
affected parts.  Other Diagnostic Codes that address scars 
are 7803 and 7804.  Under the former criteria, a scar which 
is superficial, poorly nourished, with repeated ulceration 
will be assigned a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2001).  Under Diagnostic Code 7804, a 
scar which is manifested as superficial, tender, and painful 
on objective demonstration will be assigned a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).

Under the amended criteria, a 10 percent evaluation is 
warranted for a scar which is superficial and unstable.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2004).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Id. at Note 1.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note 2.  Under Diagnostic Code 7804, a 
scar which is manifested as superficial and painful on 
examination will be assigned a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  Under 
Diagnostic Code 7805, a scar will be rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2004).

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for laceration of the right wrist 
and third and fourth fingers.  When examined in October 1997, 
the examiner noted the scar was slightly hypopigmented.  He 
further stated that there was no adherence or herniation.  
The veteran reported that his scar was painful when he would 
do pulling activities and when doing palmar flexion and 
dorsiflexion.  When examined in December 1998, the examiner 
stated that the scar was well healed.  He also stated there 
was no tenderness, adherence, ulceration, breakdown of the 
skin, elevation, or depression.  He noted there was minimal 
underlying tissue loss, but no inflammation, edema, or keloid 
formation.  Finally, the examiner stated that there was no 
evidence of limitation of function by the scar.  

In the March 2004 VA "scars" examination report, the 
examiner stated that the veteran's scar was barely visible 
and well healed.  There was no tenderness, adherence to the 
underlying tissue, ulceration, breakdown of the skin, nor 
elevation or depression of the scar.  The examiner concluded 
that there was no evidence of limitation of function of the 
wrist or of the fingers due to the scar.  In the March 2004 
"hand" examination, the examiner stated that the veteran's 
scar was superficial and nontender.  He also stated there 
were no anatomical defects or functional defects related to 
the scar and no additional limitation by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
While the examiner noted the veteran had limitation of motion 
of the wrist, he stated that it was less likely than not that 
the veteran's current pain and stiffness were related to the 
laceration of the right wrist and fingers.  The Board finds 
that above-described findings establish that the laceration 
of the right wrist and third and fourth fingers does not 
warrant a compensable evaluation.  

The Board notes that initially when the veteran's scar was 
examined in October 1997, the examiner did not distinguish 
between the residuals from the veteran's laceration and the 
residuals from the veteran's fracture to the right distal 
radius in October 1988.  There was no mention in the 
examination report of the veteran's post service fracture of 
the right distal radius.  In the December 1998 and the two 
March 2004 examination reports, the examiners made specific 
findings related to the veteran's laceration and its 
residuals.  Therefore, the October 1997 examiner's 
determination that the veteran had limited use of his right 
hand has been given little to no probative value in 
determining whether an increased evaluation is warranted for 
the veteran's laceration of the right wrist and third and 
fourth fingers.  Specifically, when the veteran was examined 
in December 1998, the examiner made a specific finding that 
the scar did not cause limitation of function.  The two 
examiners, who examined the veteran in March 2004 also 
reported the specific clinical findings associated with the 
service-connected disability.  The Board has given the 
findings in the December 1998 and March 2004 examination 
reports more probative value than those in the October 1997 
examination report.

The veteran testified at the October 1998 RO hearing that the 
scar itself did not hurt.  At the hearing before the 
undersigned, he stated that the laceration caused him 
"little trouble."  The service medical records establish 
that the laceration caused no damage to the tendons or 
nerves.  Therefore, the December 1998 and March 2004 
examination reports are consistent with the initial injury.  
The Board will not attribute the weakness in the veteran's 
right hand/wrist to the service-connected disability as well, 
as three medical professionals have determined that the 
veteran has no weakness as a result of the service-connected 
laceration, and, in fact, has no limitation of function of 
the wrist as a result of the service-connected disability.  
This warrants no more than a noncompensable evaluation.  See 
38 C.F.R. § 4.31.  The preponderance of the evidence is 
against a finding that the veteran has any residual 
disability as a result of the in-service laceration.  

Therefore, the Board finds that evidence has not established 
that the veteran's scar is poorly nourished with repeated 
ulceration, is superficial and unstable, tender and painful 
on objective demonstration, or that it limits the function of 
his right hand, wrist, or fingers to warrant a compensable 
evaluation.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2001 & 2004).  Although the examiner in the 
October 1997 report stated the veteran complained of pain 
when doing pulling activities and range of motion in his 
right wrist, he did not report that the scar was tender and 
painful on objective demonstration.  No medical professional 
has stated that the veteran's scar has been painful.  As 
stated above, in the December 1998 and the two March 2004 
examination reports, the examiners made specific findings 
that the scar was not tender.

The veteran is competent to report his symptoms.  To the 
extent that he has described that his service-connected 
laceration of the right wrist and third and fourth fingers is 
worse than the current noncompensable evaluation, the medical 
findings do not support a finding of such.  As stated above, 
at the time of the December 1998 and March 2004 examinations, 
the examiners found no limitation of function related to the 
residual scar.  The Board attaches greater probative weight 
to the clinical findings of skilled, unbiased professionals 
than to the veteran's statements and testimony, even if 
sworn, in support of a claim for monetary benefits.  To this 
extent, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.  

The Board is aware that in its January 2004 remand, it noted 
that the laceration in service had involved the wrist and the 
third and fifth fingers.  The veteran's disability is 
classified as having affected the wrist and the third and 
fourth fingers.  The veteran is not prejudiced by this error, 
as the examiners considered the effect that the laceration 
had on all the fingers-not just the third and fourth 
fingers.  Thus, the veteran's fifth finger was examined as 
well and determined to not cause any limitation of function 
of the hand.  See Bernard, 4 Vet. App. 384.

3.  Extraschedular consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
38 C.F.R. § 3.321(b)(1) (2004).  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Id.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board has considered whether the service-connected 
residuals of a cervical spine sprain and laceration of the 
right wrist and third and fourth fingers warrant 
extraschedular evaluations.  However, the clinical 
presentations of the veteran's service-connected disabilities 
are neither unusual nor exceptional as to render impractical 
the application of the regular schedular standards.  See id.  
The record, moreover, does not reflect frequent periods of 
hospitalization due to either disability or interference with 
employment to a greater degree that that contemplated by the 
regular schedular standards, which are based on average 
impairment of employment.

The Board finds, accordingly, that the criteria for 
submission for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met as to the 
service-connected disabilities.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
arthritis may be granted on a presumptive basis if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2004).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim that service connection is warranted for 
residuals of a cervical spine fracture.  The Board is aware 
that the service medical records show that initially it was 
felt that the veteran had sustained a fracture to his 
cervical spine when he injured his neck in August 1943.  
Additionally, it is also aware that a record indicates that 
x-rays showed a fracture to the cervical spine at the C3 
level.  However, subsequent evidence shows that there was no 
fracture found in the cervical spine.  In a September 1943 
letter, the Chief of the Orthopedic Section stated that 
following the initial determination that the veteran had 
sustained a fracture, clinical and x-ray examinations 
"failed to confirm" the fracture.  

Additionally, no post service x-rays, MRI scan, CT scan, or 
myelogram have shown an old fracture to the cervical spine.  
In fact, a March 1996 private x-ray of the cervical spine 
revealed no evidence of a fracture.  January 1998 and March 
2003 VA x-ray reports were silent for any showing of a 
fracture.  Therefore the one finding in service of a fracture 
to the cervical spine is outweighed by the numerous findings, 
both in service and post service, that do not show a fracture 
or that specifically refute the findings of a fracture.  The 
September 1943 letter from the Chief of the Orthopedic 
Section stated specifically that neither clinical nor x-ray 
examinations substantiated the initial diagnosis of a 
fracture to the cervical spine.  This expressly refutes the 
finding of a fracture, which determination is based upon both 
clinical and x-ray findings.  

Although the veteran has asserted that he sustained a 
fracture in service and has stated that the reason that such 
finding had been removed was so that he could fly during 
World War II, he does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical findings and conclusions.  
See Espiritu v. Derwinski, 4 Vet. App. 492, 494 (1992).  

The Board is aware that in the March 2003 VA examination 
report, the examiner had not had the opportunity to review 
the veteran's claims file and that the examiner entered a 
diagnosis of residuals of an old C-3 fracture.  However, the 
Board has accorded no probative value to this diagnosis, as 
it is clearly based upon history by the veteran, which has 
been shown to be inaccurate, as he did not sustain a fracture 
during service.  See Black v. Brown, 5 Vet. App. 177 (1993) 
(Board is not bound to accept medical opinions based on 
history supplied by veteran, where history is unsupported or 
based on inaccurate factual premises); see also Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  
Additionally, the examiner noted that x-rays taken at that 
time showed minimal reverse displacement of C3 on C4 and 
degenerative joint disease changes at C4 through C6.  There 
were no findings related to a fracture of the cervical spine.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that a 
fracture was incurred in service.  Therefore, service 
connection cannot be granted for residuals of a cervical 
spine fracture.  See Gilbert, 1 Vet. App. at 55. 

ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for residuals of a cervical spine sprain is denied.

Entitlement to a compensable evaluation for laceration of the 
right wrist and third and fourth fingers is denied.

Entitlement to service connection for residuals of cervical 
spine fracture is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


